Title: Samuel Greenhow to Thomas Jefferson, 29 May 1809
From: Greenhow, Samuel
To: Jefferson, Thomas


          Sir  Richmond 29th May 1809.
          I received this evening a letter from Mr Wm Dawson, who has long acted as a Special Agent of the M. A. Society; in that Character, he has obtained two declarations for Assurance from you, which, he tells me, you have directed him to with-hold, until I shall inform you, what is the probability of payment, in case of Loss by fire, and You, having received & reflected on that Information, shall direct their disposition.—
          I therefore now address this Letter to you, containing such Information as I presume to be of the description required.
          The present State of the Institution furnishes no very Strong Inducements to the house owners of Virginia to become Members.—The sum insured in the Country amounts to about two & a half millions of Dollars—The funds in hand are nothing; there is due to the Country part of the Association about about $44,000.—It owes about $12,000.—It’s annual Expences are about $2,500—The averaged Losses & Expences of The Country, from the 1st March 1804 until 1st March 1809 appear to have been about $9 per Annum—But, in this year, the Losses alone have already amounted to $9,000.—
          A late General Meeting, satisfied that the Original plan of raising a fund suffi from original præmiums, which would either by its Interest, or Its Interest united with the principal, produce a safe and permanent Assurance could not succeed, resolved, that, the Members of the Country Association, should annualy, after the lapse of the year in which they shall have paid their originial præmiums, pay One Seventh part of the Original præmium—This Seventh will produce, on the sum assured at this time, about $10,500, and after deducting the expence of collection would amount to about $9,700, allowing 7½ PrCt for collection, this somewhat exceeds the average of Losses & Expences for the five years mentioned above—But, the excess is not sufficiently large, I ventured to suggest a sixth in lieu of the seventh, but it was instantly rejected.—
          If however it should be admitted, that, the Annual contribution is probably adequate to defraying the expences & payment of Losses.—I do not think that the Institution can flourish, except some other mode of collecting what is due to it, than that, at present in Use, should be adopted.—It is prudent to distribute our risks as much as possible—in doing so, we take in a number of small buildings owned by the poor, their præmiums are very small, and their annual contributions will  not in many Instances exceed $2.—Altho’ these people might not be able always to pay such a sum immediately, yet, if there was a Collector in each County they would find it easy to pay in the Course of a few months, and the Receiver being at hand, the money would be paid—But, we can not get Collectors who will undertake the business, as the Commissions would not remunerate them; The course pursued has therefore been, to place the claims in the hands of a Lawyer, he gives notice of an intended motion, and before the poor man can raise the money to pay, he finds his debt of $2. increased to $7. by Costs of Suit—
          There are other Objections to this mode of Collection.—The time of the Principal agent is greatly engrossed by correspondence with Lawyers at a distance—It was a heavy burden on him when the District Courts were in Operation, but it is greatly increased since the new Organization of the Superior Courts of Law—The Society is subjected to Costs in some Instances, from informality, or other causes—The quibbles of Lawyers can not be anticipated by the P. Agent, hence the Counsel for the Society is not always provided with proper documents.—Lawyers neglect to act upon Judgements, & they run out of date—Sheriffs receive the money & fail to pay it over—These are some of the Evils resulting from the present mode of Collection—But, the Greatest is, that the money is not collected—The Institution can not prosper without Credit—It can not aquire Credit, without punctuallity—It can not be punctual—If it has not the means of enforcing its claims instantly.—
          To remedy this evil, an expedient was proposed and adopted at the last General Meeting—It was this—That, the claims of the Institution should annually be placed in the hands of the Sheriffs who should collect in the same manner, receive the same commissions, account at the same time—receive the same commissions, and be liable in the same way, as they are for public tax.—The consent of the Legislative body was necessary to the effectual Operation of this Resolution, which would have been obtained, if another a single Vote had been given for it, which was given against it. It was lost by one vote only.
          If this mode of collection had been given to us, I should have entertained strong & I think well grounded hopes of the final Success of the Institution—I hope that it will yet be permitted—the refusal however in the last year Session, will subject us to very considerable Inconvenience, inasmuch as it will delay our Collections considerably.—
          Without this, or some other mode of obtaining our money speedily & certainly, I confess I do not perceive how we are to pay losses—A mere nominal Capital dispersed through the State, in a thousand hands will not answer.—
          But, I would not yet abandon the Institution, I think it a valuable one—It is certainly calculated to procure much benefit, by a very small tax on the house-owners of Virginia—It has proved to be a very cheap Insurance—The whole sum paid and due for Losses & expences both in Towns and Country, was equal to an averaged annual rate of præmium not exceeding 50 Cents on the hundred dollars Insured, down to Jany last.—I think that ⅘ ths of the buildings are built of Wood—This is less than a third of the rate of Insurance paid in the London Phœnix Office on buildings in Virginia, taking the same proportion of Wooden houses.—
          If the Institution should now be abandoned, It would not be possible to restore it; or to create one  founded on similar principles.—If the Institution is in itself a good, It’s misfortunes heretofore, & its consequent present depressed State, are not sufficient reasons for relinquishing it.—If they are so, there certainly was a period, when there were very sufficient reasons for ceasing to struggle in the Revolutionary cause of the United States—when submission to a foreign despot, would have been more correct, than a firm adherence to the cause of Liberty:—There is also propriety in abandoning a Virtuous man in Adversity;—But, there never was a time when Virginia was disposed to abandon her claim to Independence however gloomy the prospect of immediate Success.—neither can there be a time in which, it would be proper to abandon the Institution of Mutual Assurance, if it be really good—if its effects may be useful.—Is it then useful?—Is that Institution likely to be useful, which proposes the creation of a Joint Stock, to be used in providing a Shelter for the unfortunate?—which proposes to restore the house of an Unfortunate Sufferer, by a trivial contribution of many?—Which unites two opposite & conflicting Sentiments, Benevolence & Self interest, and causes them to co-operate for the attainment of the same Object?—Does it tend to increase the happiness of Man, that, his Selfish passions should be enlisted in the cause of philanthropy—And, that, the great principles of Christian Charity should be carried into actual practise—Can it contribute to the well being of Man in Society, that an Institution should exist, which induces the Sordid money-lover to contribute his mite toward the relief of the wretched houseless Widow or old man?—
          These are the effects to flow from the Success of this Institution—They doubtless tend to the happiness of Man—They are  It is then Useful—But, if each individual, fearful, that, others may not follow this Example, Shrinks from the undertaking—holds back until some more bold adventurers shall have made the thing certain—how is it possible to attain Success.—The path however is not untrodden—fifteen hundred persons have already entered on it—Some have turned back, but they are only a few—of that Number of those who have continued to be Members of the Society. You Sir are one—I think it merits the patronage of every good Citizen—I believe it will be benefited by your patronage—And as its Official Advocate, I sollicit that patronage What, I might say or have said unofficially, the principles & Object of the Institution will urge more forceably, than I can.—
          As something has lately been said, in the Style of complaint, of the Salary of the principal Agent, It may not be unnecessary to mention the amount of Salary paid to this Officer—It is $1500 Pr Annum—I think it also proper to mention to you, that, one Stephen C. Rozell, a delegate from Loudoun to the Virginia Assembly, has excited great discontent in that County, by Misrepresentations relative to the M.A. Society, which in truth, he knows nothing of; and I doubt whether he has Capacity to comprehend it’s Utility &c &c—Yet, such has been the Effect of his Statements as to lead a large number of the Insurers in his County, to speak of an Attempt to Abolish the Institution—When called on for Information, I think it right to communicate this.—I trust however, that, the Explanations which I have given to two or three respectable Men, will tend to place the Institution on a better footing in that County, than heretofore. My reports to these Gentlemen will be presented to a Meeting of the Insurers to be held on next Monday.—And I shall be supplied with information of the result—A Serious attempt at Abolition, made even by a minority, will succeed, I think; because the friends of the Institution are not Zealous—and because, at present, it has not that commanding Attitude which is derived from full Coffers, and consequent popularity with the Rich.—
          I have endeavored Sir to give you a true state of the Institution as it relates to the Country part of the Association.—I have mixed with it, many, perhaps impertinent remarks—And the whole has of necessity been given in great haste—If you should require farther Information, Your Application shall be promptly attended to, by
          Yrs with great respect. Samuel Greenhow.
        